DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, 10-12 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parel et al. (US 6,154,671) in view of Maurice et al. (USPN 4,564,016).

Parel et al. discloses a device for delivering an active agent to an eye of a subject (an ocular lens shaped iontophoresis delivery device - 10, or 41/42/43 or 75/76, see fig. 9), with a plurality as well as individually reservoirs (45/46/47, 55/56/57, or 71/72 – a reservoir in the claim is interpreted as a single reservoir, i.e. 45 or 55 or 71) and a vacuum device (95) coupled to the housing and operable to create negative pressure between the housing and the surface of the eye (Col. 7, ll. 56-67).  The housing of the device of Parel which includes a broadly disclosed vacuum device is ocular shaped and has a corneal lens portion that is operable to fit substantially over a cornea of the eye (see diaphragm 95 as illustrated in Figure 9).  Parel further teaches the housing can consist of a corneal lens (col. 3, ll. 55-61) and part of the housing is operable in contact with the cornea (see fig. 2a, 3a, 4).  Parel et al. illustrates in the figure (9) and throughout the specification the ability to place the device within the eyelid to allow the eyelid to cover and close over the device as well as the device being configured to rest in a cul-de sac under an 
Maurice teaches a separate or secondary device to create the vacuum through a vacuum port (see col. 4, ll. 32 – col. 5, ll. 34) which secures the housing to eye and creates an air tight seal.
At the time of the invention it would have been obvious for one of ordinary skill in the art to modify the vacuum device device of Parel in figures 3a-3c and 5a-5b, to include a secondary vacuum device in order to provide an air tight seal between the user and the device based on the teaches of Maurice.  One of ordinary skill in the art would have found it obvious to include a vacuum port in the corneal lens of Parel and connect it to a suction bulb as, for example, taught by Maurice, wherein so doing would merely amount to the substitution of type of vacuum creation arrangement for another that would work equally as well in the device of Parel.  Furthermore the modification would not change the function of the overall device since the In re Aller, 105 USPQ 233.
With regards to claims 2 and 3, the modified Parel device fails to explicitly disclose a reservoir surface area configured to face the eye as being less than about 25% and 10% of the surface area of the housing configured to face the eye.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the reservoir surface area configured to face the eye as being less than about 25% (claim 2) and/or 10% (claim 3) of the surface area of the housing configured to face the eye (if not already), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

With regards to claims 5 and 6, see bulb 37 in Figure 1 of Maurice et al. which would clearly be removable from the device without any adverse effects to the operation of the device.
With regards to claim 7, Parel discloses the device sized to allow the patient to substantially close the subject’s eyelids [Col. 3, ll. 62-65].
With regards to claims 10-12, Parel discloses the claimed limitations in figures 2c, 6b, 9.
With regards to claims 21, and 22, Parel discloses the reservoirs within the housing, see figures 3c.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parel et al. (US 6,154,671), Maurice et al. (USPN 4,564,016), and further in view of Higuchi et al. (US 20060089590).
With regards to claim 24, one of ordinary skill in the art would have also found it obvious to have a reservoir without an electrode for actively delivering the active agent to the eye because Higuchi et al. teaches use different active agents and different means for delivering an agent to the eye thus making it an obvious modification to replace one of the reservoir of Parel with a passive reservoir that does not include an electrode for actively delivering the agent because Higuichi establishes that it is well-known and common knowledge to use either interchangeable in the same device.  Furthermore it would have been obvious “to try” based on the teachings of Higuchi et al.

Response to Arguments
Applicant’s arguments, see pages 6-8 in the remarks, filed 7/7/21, with respect to the rejection(s) of claim(s) 1, 5-7, 10-12, 21, 22 and 25 under 35 USC 103 based on Parel et al. and Maurice have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same references but on different grounds. (see the rejections above).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885.  The examiner can normally be reached on Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649